DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 
Status of claims
Canceled:
none
Pending:
1-41
Withdrawn:
17 and 19-41
Examined:
1-16 and 18
Independent:
1
Allowable:
none


Rejections applied

Abbreviations
x
112/b Indefiniteness

PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112/b "Means for"

BRI
broadest reasonable interpretation

112/b Other

IDS
information disclosure statement

112/a Enablement,
Written description

CRM
"computer-readable media" and equivalent language
x
102, 103

JE
judicial exception
x
101 JE(s)

112/a
35 USC 112(a) and similarly for 112/b, etc.

101 Other

N:N
page:line

Double Patenting

MM/DD/YYYY
date format


Priority
As detailed on the 6/5/2019 filing receipt, this application claims priority to as early as 3/15/2018.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Restriction/election
Applicant’s election without traverse in the 11/7/2022 reply is acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Objections to the drawings
The supplemental drawings filed 6/3/2019 are objected to.  The file wrapper contains color drawings under Supplemental Content, and the color appears to be integral to the disclosure.  Color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  37 CFR 1.4(c) and the USPTO "Requirements of a Petition" webpage (https://www.uspto.gov/patents-application-process/petitions/01-requirements-petition) provide further information on filing a petition.  In particular, such a petition must clearly explain why color drawings are necessary (37 CFR 1.84(a)(2)).  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h) and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Additionally, the 6/3/2019 supplemental drawings are objected to for lack of quality and/or readability in some figures (e.g. Fig. 5B plot labels and subsequent figures).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, for example: chromatin-related, phenotype, clinical status, clinical action.  (MPEP 606 pertains.)


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 and 18 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
wherein the chromatin-related nucleic acid signals are a frequency of
chromatin-derived sequences at a particular genomic locus...
The recitation is ambiguous as to whether the "frequency" refers to the amplitude or frequency of the "signals."  

Similarly, the recited frequency is ambiguous as to whether it refers to, for example, frequency among genomic loci of a single genome at one signal per locus, versus frequency of occurrence of all signals at a single locus among the genomes of multiple individuals, all of the above, etc.

This rejection might be overcome by amending to "...wherein the amplitudes of the chromatin-related nucleic acid signals correspond to one[[a]] frequency of all signals of all chromatin-derived sequences at a particular genomic locus..."  

For the present interpretation, it is assumed that this or an equivalent amendment will be entered. 
14
wherein a diagnostic test is administered
The relationship of the recitation to the "method" of claim 1 is unclear.  It is not clear whether the recitation is a required step of the method or a step of a process of one of the below identified product-by-process limitations.
15
wherein a treatment is administered
The relationship of the recitation to the "method" of claim 1 is unclear.  It is not clear whether the recitation is a required step of the method or a step of a process of one of the below identified product-by-process limitations.
16
early cancer
detection
The recited "early" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
...having determined chromatin-related nucleic acid signals...

...having determined whether a biological attribute is associated with
the individual's chromatin-related nucleic acid signals...
Each of the "having determined..." recitations is interpreted as a product-by-process element, i.e. the recited "chromatin-related nucleic acid signals" and "whether a biological attribute is associated with
the individual's chromatin-related nucleic acid signals" limited according to any structure clearly required by the recited product-by-process limitation of having been "determined."  Neither instance of the recited "having determined" is itself clearly claimed as part of the instant "method," and each is limiting only to the extent that the structures of the products are clearly required to be limited.  

Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
1, 11-12
using a computational model trained with chromatin-related nucleic acid signals associated with the biological attribute...
The recited "computational model trained with..." is interpreted as a product-by-process element, i.e. the recited "model" limited according to any structure clearly required by the recited product-by-process limitation of having been "trained."  The recited "trained..." is not itself clearly claimed as part of the instant "method" and is limiting only to the extent that the structures of the product is clearly required to be limited.  The recitation of claims 11-12 are interpreted similarly.
18
indication of neoplasia is determined after a course of a treatment regime
The recited "indication is determined after a course of a treatment regime..." is interpreted as a product-by-process element, i.e. the recited "indication" limited according to any structure clearly required by the recited product-by-process limitation of having been "determined after a course of a treatment regime."  The recited "after a course of a treatment regime..." is not itself clearly claimed as part of the instant "method" and is limiting only to the extent that the structures of the product is clearly required to be limited.





Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-16 and 18
Claims 1-16 and 18 are rejected under 35 USC 103 as unpatentable over Ernst (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 1, the recited "determining or having determined chromatin-related nucleic acid signals of an individual" reads on the product "signals" according to the process of having been previously determined according to the subsequently recited "wherein" clauses.  These "wherein" clauses do not clearly limit the "signals" because it is not clear how or if the clauses modify the structure of the signals.  Thus, this recited "determining..." reads on Ernst's "systematic genome-wide analysis" (Ernst: p. 817, 2nd col., 2nd para.; and entire document) and "observed genome-wide chromatin mark information" (Ernst: §"ONLINE METHODS," §"Model learning;" and entire document).  
While Ernst "...focused on a single human cell type, the methods are generally applicable to any species and any number of cell types and even whole embryos" (Ernst: p. 824, 2nd col., 2nd para.; and entire document), it would have been prima facie obvious to have substituted one known element, e.g. a sample from an individual or an embryo, for another, e.g. a single cell type, to obtain predictable results.
The recited "determining or having determined whether a biological attribute is associated with the individual's chromatin-related nucleic acid signals using..." reads on the product "attribute" association status or data according to the process of having been previously determined according to the recited "determined... using" and subsequent "wherein" clauses.  These recitations do not clearly limit the "attribute" association because it is not clear how or if the recitations modify the structure of the "attribute" association status or data.  Thus, this recited "determining..." reads on Ernst's associating "genomic locations" with chromatin "states" (Ernst: §"Associating genomic locations with states;" and entire document) and "Regardless of whether these chromatin states are causal in directing regulatory processes, or simply reinforcing independent regulatory decisions, these annotations should provide a resource for interpreting biological and medical data sets, such as genome-wide association studies for diverse phenotypes and could potentially help to identify new classes of functional elements" (Ernst: p. 818, 1st col.; and entire document).
The recited "model trained..." reads on Ernst's "model training" (Ernst: Fig. 2 caption; §"ONLINE METHODS," §"Model learning," 2nd para.; and entire document).
The recited "association of the biological attribute with the individual's chromatin-related nucleic acid signals indicates at least one clinical status selected from: pathological status of a disorder, activation of the immune system, neoplasia, inflammation, placental disorder, tissue damage, and neurodegeneration" reads on Ernst's associating "Response to DNA damage" (Ernst: Fig. 3a; and entire document) and "inflammatory diseases" (Ernst: p. 822, 1st col., last para.; and entire document).
The recited "based on the indication of the at least one clinical status, performing a clinical action, wherein the clinical action is one of: administering a diagnostic test on the individual or administering a treatment to the individual" does not clearly require either the recited "administering a diagnostic..." or the recited "administering a treatment..." since each is based on a contingency, the outcome of which contingency is not specified.  Additionally, Ernst teaches "treatment" (Ernst: p. 822, 2nd col., penultimate para.; and entire document).

Regarding the recitations of claims 2-6, 9-16 and 18, it is not clear that these product-by-process recitations limit the products which they modify as identified in the above section on claim interpretation.  Therefore, the art is applied to these claims as described above for claim 1.  Regarding claim 12, Ernst teaches "clustered hierarchically" (Ernst: Supplementary Information, Supplementary Figure 34 caption; and entire document).  Regarding claim 13, Ernst teaches "leukemia" (Ernst: Supplementary Information, Supplementary Figure 34, "cell types;" and entire document).  Regarding claim 14, Ernst teaches "bone marrow" (Ernst: Supplementary Information, Supplementary Figure 34, "cell types;" and entire document).

Claim 7 specifies a reference sequence, which reads on Ernst's "reference genome assembly" (Ernst: p. 823, 1st col.; and entire document).

Claim 8 specifies clustering based on genomic position to yield a frequency sequence signal map, which reads on Ernst's "ordering of marks" (Ernst: Fig. 6a; and entire document), "frequency with which different chromatin mark combinations are found" (Ernst: p. 817, 2nd col., 3rd para.; and entire document) and "models the presence/absence frequency of each mark" (Ernst: p. 817, 2nd col., 3rd para.; and entire document).
Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-16 and 18 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.   
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter? -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention.

Step 2A, 1st prong: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea? -- abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 1 are interpreted, in at least some recited embodiments, as directed to the abstract idea of determining whether a biological attribute is associated with the individual's chromatin-related nucleic acid signals including the JE elements of "determining... chromatin-related nucleic acid signals of an individual..." and "determining whether a biological attribute is associated with the individual's chromatin-related nucleic acid signals...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include determining whether a biological attribute is associated with the individual's chromatin-related nucleic acid signals, as well as relationships inherent in recitations as the only supported embodiments, e.g. plotting techniques as disclosed at [5, 14-15, 36-45, 79-81, 112-139, 144-146, etc.].  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  

Step 2A, 1st prong: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea? -- law of nature -- MPEP 2106.I and 2106.04
Preliminarily, at this 1st step of the analysis, elements of independent claim 1, in at least some claimed embodiments, are directed to a law relating a biological attribute to an individual's chromatin-related nucleic acid signals, including the JE element of "determining whether a biological attribute is associated with the individual's chromatin-related nucleic acid signals..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

Step 2A, 2nd prong: If the claims recite a judicial exception under the 1st prong, then is the judicial exception integrated into a practical application? -- MPEP 2106.I and 2106.04(d)

MPEP 2106.04(d).I lists the following example considerations for evaluating whether a judicial exception is integrated into a practical application:
An improvement in the functioning of a computer or an improvement to other technology or another technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

At this point in examination it is not yet clear that any of the Step 2A, 2nd prong considerations demonstrate integration of the identified JEs into a practical application.  	
For example, regarding the first consideration, it is not clear that a persuasive explanation of improvement of the instant invention over the previous state of the technology field is clearly of record, notwithstanding the disclosures of improvement in the specification at [101, 118, 120, 140, 145, 225, 253, etc.].  Suggestions regarding placing an explanation of improvement clearly in the record are provided at the end of this rejection.

Step 2B: Do the claims recite a non-conventional arrangement of additional elements in addition to the identified JEs? -- MPEP 2106.I and 2106.05
All elements of claim 1 are part of a JE as identified above such that no element is recited which is additional to the identified JE(s).  The reciting "performing" is contingent on the recited "indication of the at least one clinical status" and therefore is not clearly required for all embodiments.  Therefore, no claim recites significantly more than the identified JE(s), and it is not clear that any claim is otherwise sufficiently analogous to controlling case law identifying an example of an eligible claim.
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements identified as part of a JE.  
Suggestions regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 1
Summing up the above analysis of claim 1, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-16 and 18 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including improvement among the Step 2A, 2nd prong, bulletized "considerations" at MPEP 2106.04(d).I as well as Step 2B conventionality of additional elements at MPEP 2106.05(d).I.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

Step 2A, 2nd prong, 1st consideration regarding improvement at MPEP 2106.04(d)(1) -- A claim is not directed to a JE by virtue of integration into a practical application.  Such integration may be demonstrated by placing in the record a clear explanation of particular improvement of the invention over the previous state of the relevant technology field.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant technology field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, then, for the instant claims, the particular field in which asserted improvement occurs should be addressed clearly, i.e. as to whether the relevant field is computation or another field.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to placing an improvement argument clearly in the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may clearly and adequately explain cause and effect leading to improvement or, for example when such cause and effect explanation is not possible, then may include evidence comparing a claimed result to conventional results.  Also, arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
Step 2B, 2nd Mayo/Alice step: non-conventional additional element (MPEP 2106.05(d).I) -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further information is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary patents examiner
Art Unit 1672 (previously 1631)